Carolina Ramirez, etc., Appellant,
v.
JR Florida Painting Corp., etc., et al., Appellees.
No. 3D07-1591,
No. 3D07-1953.
District Court of Appeal of Florida, Third District.
Opinion filed August 27, 2008.
Beckham & Beckham and Pamela Beckham, for appellant.
Pyszka, Blackmon, Levy, Mowers & Kelley and Cindy J. Mishcon, for appellee, JR Florida Painting Corporation; Kubicki Draper and Caryn Bellus, for appellee, Miracle West Development, LLC.
Before GERSTEN, C.J., and WELLS and SHEPHERD, JJ.
PER CURIAM.
Affirmed. See Walker v. United Steel Workers, Inc., 606 So. 2d 1243, 1244 (Fla. 2d DCA 1992); Stromberg-Carlson v. Jackson, 488 So. 2d 545 (Fla. 5th DCA 1986).
Not final until disposition of timely filed motion for rehearing.